Order affirmed. Memorandum: The action of the warden in charging prisoner with the loss of so-called punishment and unearned time is tentative only (Correction Law, § 230, subd. 4) and does not become effective until such time as the prison board may determine the allowance or disallowance thereof. (Correction Law, §§ 235, 236.) In this respect the prison board is vested with sole authority, and its determination, being a judicial function, is not subject to review if done according to law. (Correction Law, § 236; People ex rel. 8carola v. Jackson, 276 App. Div. 939; cf. Matter of O’Connor v. State Bd. of Parole, 270 App. Div. 93; and Matter of Hines v. State Bd. of Parole, 293 N. V. 254.) All concur. (Appeal from an order denying the petition and dismissing the proceeding to compel respondents to credit petitioner with 468 days of “ good time ” claimed to have been wrongfully charged against him.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.